        Case 6:04-cr-10174-JTM Document 162 Filed 08/10/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                               No. 04-10174-JTM

BRUCE SEARS,
               Defendant.



                             MEMORANDUM AND ORDER


       Defendant Bruce Sears moves for leave to proceed on appeal without

prepayment of fees. Sears seeks to appeal the court’s June 18, 2020 denial of his request

to reduce his sentence under the First Step Act. (Dkt. 154). The court hereby denies the

request as frivolous. See 28 U.S.C. § 1915(a)(3).

       The court dismissed Sears’ motion as a disguised, unauthorized § 2255 motion,

and expressly refused to issue a certificate of appealability. (Dkt. 154, at 3). As the court

reiterated after Sears’ subsequent, third attempt to avoid proper authorization for a

successive § 2255 motion, “Section 2255 provides Sears’ exclusive means of relief; he

cannot evade that requirement by the vehicle of [18 U.S.C.] § 3559(c)(7).” (Id. at 2).

       The appeal of the June order would continue the attempted evasion. The court

hereby denies leave to proceed without payment of fees.
        Case 6:04-cr-10174-JTM Document 162 Filed 08/10/20 Page 2 of 2




       IT IS SO ORDERED this day of August, 2020 defendant’s Motion for Leave (Dkt.

161) is denied.

                                      J. Thomas Marten
                                      J. Thomas Marten, Judge




                                         2
